Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald G. Buford appeals the district court’s order granting the Defendant’s motion for summary judgment in Buford’s employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Buford v. Ammar’s, Inc., No. 1:14-cv-00012-JPJ-PMS, 2015 WL 412896 (W.D.Va. Jan. 30, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.